COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00089-CR


Aaron John Lewis Jr.                     §    From the 396th District Court

                                         §    of Tarrant County (1201653D)

v.                                       §    November 21, 2013

                                         §    Opinion by Justice Gardner

The State of Texas                       §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect a

change in the total amount of reparations owed from $1,670.00 to $600.00. We

delete from the reparations amount recited in the judgment $600.00 that was

identified as a fine; $320.00 that was identified as a probation fee; and $150.00

identified as “Due to CSCS.” It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Anne Gardner